Arnold, J.,
delivered the opinion of the Court.
Section 2918 of the Code, under which appellant was indicted, renders it a criminal offence for any person to cruelly beat, abuse, starve, torture or purposely injure certain animals, whether they belong to himself or another. This statute is for the benefit of animals, as creatures capable of feeling and suffering, and it was intended to protect them from cruelty, without reference to their being property, or to the damages which might thereby be occasioned to their owners.
*331It was error for the court below to refuse to instruct the jury for appellant to the effect that they should find him not guilty, if they believed from the evidence that he killed the hogs while they were depredating on his crop, and to protect it from •destruction, and not out of a spirit of cruelty to the animals.
Such instruction was applicable to the evidence and expounded the law correctly. It was immaterial whether appellant had a lawful fence or not. The motive with which the act was done is the test as to whether it was criminal or not. Unless •appellant was actuated by a spirit of cruelty, or a disposition to inflict unnecessary pain and suffering on animals, he was not .-guilty of the offence charged. He may have committed a trespass for which he is liable in a civil suit, but if his purpose and intent was to protect his crop from depredation, he did not violate the statute under which he was indicted. 1 Bish. Stat. Cr. Sec. 594, 591 a. Wright v. The State, 30 Gra., 325; State v. Waters, 6 Jones, L. 276 ; Thomas v. The State, 30 Ark., 433; Lott v. The State, 9 Tex., Ap. 206.
This disposes of the case at bar, but speaking for myself, I wish to sa}’’, that laws and the enforcement or observance of laws for the protection of dumb brutes from cruelty are, in my judgment, among the best evidences of the justice and benevolence of men. Such statutes were not intended to interfere, and do not interfere, with the necessary discipline and government of ■such animals, or place any unreasonable restriction on their use •or the enjoyment to be derived from their possession. The common law recognized no right in such animals, and punished no •cruelty to them, except in so far as it affected the right of individuals to such property. Such statutes remedy this defect, and •exhibit the spirit of that Divine law, which is so mindful of dumb brutes as to teach and command not to muzzle the ox when he treadeth out the corn — not to plough with an ox and an ass '•■together — not take the bird that sitteth on its young, or its eggs, and not to seethe a kid in its mother’s milk.
T.o disregard the rights and feelings of equals is unjust and ungenerous, but to wilfully or wantonly injure or oppress .the weak and helpless is mean and cowardly. Human beings have at least some means of protecting themselves against the *332inhumanity of man — that inhumanity which “ makes countless thousands mourn,” but dumb brutes have none. Cruelty to-them manifests a vicious and degraded nature, and it tend» inevitably to cruelty to men.
Animals whose lives are devoted to our use. and pleasure,, and which are capable, perhaps, of feeling as great physical pain, or pleasure as ourselves, deserve for these considerations alone,, kindly treatment. The dominion of man over them, if not a moral trust, has a better significance than the development of malignaht passions and cruel instincts. Often their beauty r gentleness and fidelity suggest the reflection, that it may have-been one of the purposes of their creation and subordination to-enlarge the sympathies and expand the better feelings of our race. But, however this may be, human beings should be kind- and just to dumb brutes, if for no other reason than to learn how to be kind and just to each other.

The judgment is reversed and the cause remanded.